DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Status of Claims
This Office action is in response to the amendment filed on March 8, 2022. Claims 1-8 have been amended.  Claims 9-20 have been cancelled. New claims 21-32 have been added. Thus, claims 1-8 and 21-32 are pending.


Response to Amendments
Applicant’s amendments regarding drawing objections, filed March 8, 2022, with respect to figure 1 have been fully considered and are persuasive. The drawing objection has been withdrawn.

Applicant’s amendments regarding specification objections, filed March 8, 2022, with respect to informalities, have been fully considered and are persuasive. The objection of informalities has been withdrawn.

Applicant’s amendments regarding claim objections, filed March 8, 2022, with respect to claims 1 and 3 have been fully considered and are persuasive. The claim objections have been withdrawn.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-8, and 21-32 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 21, and 29 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitation of “determining, by the computing device, a condition association with the region that prevents the tentative route from enabling the estimated time of arrival corresponding to the time of the event, the condition being a current geographical condition impacting travel in and around the region” to the origin claim would have otherwise, without the inclusion of this added limitation, not over Thangaraj.  While Thangaraj discloses using real-time traffic data for determining a viable route, he is silent on anticipated adverse road condition data that can negatively impact arrival time such as weather forecasted around the region that predicts delayed arrival time to the scheduled event, therefore the amended claim should not be rejected.

Regarding claim 21, independent claim 21 is a non-transitory computer readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, performs the identical method of independent claim 1, therefore claim 21 is also allowed for the same reason as claim 1.

Regarding claim 29, independent claim 29 is a computing device comprising: a processor configured to perform the identical method of independent claim 1, therefore claim 29 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 21, and 29, all of independent claim 1, 21, and 29’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

April 23, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661